DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the bobbin" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the creel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bobbin bearing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the horizontal direction" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 2, the limitation, “are mounted with a desired gap apart for each other”, renders the claim vague and indefinite, because it is unclear what are mounted with a desired gap from each other (traverser profiles, traversers, or something else?). For the Office Action below is presume the traversers are mounted apart from each other.

Regarding Claim 4, the limitation, “traverser as many as the number of traverse bearings”, in lines 1-2, renders the claim vague and indefinite, because there appears to be something missing from the limitation. For the Office Action below, it presumed the limitation is supposed to be, - -as many traversers as the number of traverse bearings- -.
Claim 4 recites the limitation "the traverser bearings" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In parent claim 1, only one traverser bearing is claimed, whereas, now in claim 4 multiple traverser bearings are claimed.

Claim 5 recites the limitation "the yarn transfer machines" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the creel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bobbin bearing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the horizontal direction" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the multi-traverser apparatus" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over kva il et al. (EP-2765102) in view of Smith et al. (US-3653860). Regarding Claims 1-2, kva il et al. discloses a traverser unit which perform the operation of winding on the bobbin 2 in yarn transfer machines, comprising: a traverser 32 which ensures the yarns fed from the creel (intended use, the device of kva il is capable of being used to wind yarn from creels) to be wound on the surface of the bobbin attached to the bobbin bearing (inherently there would need to be a support for the bobbin to keep it in place) on the machine body; a traverser bearing 31 onto which the mentioned traverser is attached; a traverser shaft 12 onto which the mentioned traverser bearing is attached to ensure traverser bearing's smooth movement along the horizontal direction; a traverser belt 44 which is attached to the mentioned traverser bearing and allow the traverser bearing to perform lateral motion in the horizontal direction; a drive gear 41 which deliver the required drive to the mentioned traverser belt (Figures 1-2). kva il does not expressly disclose a multi-traverser apparatus which comprises at least two mentioned traversers and allows .
However, Smith et al. teaches a traverser unit comprising a multi-traverser apparatus 248 comprising at least two traversers 264 and allows more than one yarn 222 on a bobbin 247 (see particularly Figures 8 and 10-11); and a traverser profile (lower base portion of 248) onto which the traversers introduced on the multi-traverser apparatus are mounted with a desired gap (defined by 262) (Figures 1-12). Because both kva il et al. and Smith et al. teach winding yarn on a bobbin using a traverser unit, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to substitute the multi-traverser of Smith et al. for the traverser of kva il to achieve the predictable result of winding multiple yarns on the bobbin and then unwinding them onto independent bobbin as taught by Smith et al. in Figures 8 and 10-12.

Regarding Claim 3, kva il et al. in view of Smith et al. does not expressly disclose five traversers are mounted on the multi-traverser apparatus. 
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to have any number, including five, of traversers on the multi-traverser apparatus of kva il et al. in view of Smith et al. to achieve the desired package wind, with the desired number of yarns, and while maintaining desire machine dimensions.

Regarding Claim 4, kva il et al. discloses as many traversers (one) as the number of traverser bearings (one) in the system by fixing one traverser to each traverser bearing (Figures 1-2).

Regarding Claim 5, kva il et al. discloses a method of winding yarn on to bobbin 2 in the yarns transfer machines with a traverser unit comprises a traverser 31 which ensures the yarns fed from the creel (intended use, the device of kva il et al. is capable of winding yarn from a creel) to be wound on the surface of the bobbin attached to the bobbin bearing (inherently there would need to be a support for the bobbin to keep it in place) on the machine body; a traverser bearing 31 onto which the mentioned traverser is attached; a traverser shaft 12 onto which the mentioned traverser bearing is attached to ensure traverser bearing's smooth movement along the horizontal direction; a traverser belt 44 which is attached to the mentioned traverser bearing and allow the traverser bearing to perform lateral motion in the horizontal direction; a drive gear 41 which deliver the required drive to the mentioned traverser belt, characterized by comprising the process steps of: passing a yarn through the traverser 31 in and connecting the yarn to the bobbin; after connecting the yarns to the bobbin, winding more than one yarn on the bobbin by starting the machine (Figures 1-2). kva il et al. does not expressly disclose passing a multitude of yarns (I) through each traversers (311) in the multi-traverser apparatus and connecting yarns to the bobbin; after connecting the yarns to the bobbin, winding more than one yarn on the bobbin by starting the machine.
However, Smith et al. teaches a method of winding yarns on to a bobbin comprising the steps of passing a multitude of yarns 222 through each traversers 264 in the multi-traverser apparatus 248 and connecting yarns to the bobbin; after connecting the yarns to the bobbin, winding more than one yarn on the bobbin by starting the machine (see particularly Figures 8 and 10-11) (Figures 1-12).  Because both kva il et al. and Smith et al. teach winding yarn on a bobbin using a traverser unit, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to substitute the multi-traverser of Smith et al. for the traverser of kva il to achieve the predictable result of winding multiple yarns on the bobbin and then unwinding them onto independent bobbin as taught by Smith et al. in Figures 8 and 10-12.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619